Citation Nr: 0938923	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  09-00 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left shoulder disorder.  

2.  Entitlement to service connection for Hepatitis C.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2007, December 2007, and 
December 2008 rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Newark, 
New Jersey.  

The Veteran appeared at a Travel Board hearing at the RO 
before the undersigned Veterans Law June in June 2009.  A 
transcript of the hearing is of record.  

The issues of service connection for left and right knee 
disorders, Hepatitis C, and the newly reopened claim of 
service connection for a left shoulder disorder are remanded 
to the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on 
his part. 


FINDINGS OF FACT

1.  In a December 1975 rating determination, the RO denied 
service connection for a left shoulder disorder; the Veteran 
was notified of this decision that same month and did not 
appeal.

2.  Evidence received since the December 1975 rating decision 
denying service connection for a left shoulder disorder 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1975 rating determination denying 
service connection for a left shoulder disorder became final.  
38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

2.  Evidence received since the December 1975 rating 
determination denying service connection for a left shoulder 
disorder is new and material, and the Veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004 (the notice and duty to assist provisions of the VCAA 
do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision on this claim, as it relates to the issue 
of whether new and material evidence has been received to 
reopen the claim of service connection for a left shoulder 
disorder, further assistance is not required to substantiate 
that element of the claim.


New and Material

Final decisions will be reopened on receipt of new and 
material evidence.  38 U.S.C.A. § 5108.  As noted above, the 
RO denied service connection for a left shoulder disorder in 
December 1975.  The Veteran was notified of this decision 
that same month and did not appeal.  Thus, the decision 
became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 
20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

When denying service connection for a left shoulder disorder 
in December 1975, the RO indicated that prior to his entry 
into service, the Veteran had dislocated his left shoulder 
while playing football in 1973.  It was placed in a sling for 
two months at that time.  The RO further observed that an 
entry in the Veteran's service medical records in September 
1975 indicated that he was complaining of a dislocated 
shoulder.  At that time, the Veteran stated that he had had 
pain in his left shoulder since July 1975.  The Veteran was 
worked up and it was determined after an orthopedic 
examination that he had a recurrent dislocation of the left 
shoulder which pre-existed service and that he was unfit for 
induction.  The Veteran was discharged on this basis.  The RO 
indicated that the Veteran's disability preexisted his 
service and stated that there was no evidence of aggravation 
of this condition during his period of active military 
service. 

Evidence received subsequent to the December 1975 decision 
includes recent VA treatment records noting that the Veteran 
reported injuring his left shoulder as a result of falling 
off a pole that he was climbing while in service.  

At his June 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he was a field wireman and 
that when coming down a pole his belt popped and he fell to 
the ground.  He reported that he went to the infirmary and 
was given medication.  He stated that he fell and injured his 
shoulder and both knees when hitting the ground.  The Veteran 
indicated that he would attempt to submit statements which 
would support his claim.  In light of the difficulties with 
obtaining additional service medical records it was noted 
that obtaining such statements would be beneficial to his 
claim.  

In a June 2009 letter, the Veteran's mother indicated that 
the Veteran was very athletic prior to his entry into the 
service.  She stated that after he returned from the service 
he was not able to do the things he used to because of his 
injuries.  She noted that it was her belief that the fall he 
took off the pole caused these problems.  

The newly received evidence provides a more detailed 
description of how the Veteran claims he injured his left 
shoulder in service.  His claim is corroborated by the June 
2009 letter from his mother, wherein she notes that the 
Veteran was not the same from a physical standpoint following 
his return from service.  She also stated that the Veteran 
had sustained injuries when falling off a pole in service.  
This evidence relates to previously unestablished elements of 
the claim, which were not of record at the time of the prior 
denial, and provides a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, 
the Veteran's claim for service connection for a left 
shoulder disorder is reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for a left shoulder disorder is reopened.


REMAND

At the time of his hearing, the Veteran testified that he was 
receiving Social Security disability benefits.  The Board 
notes that VA has an obligation to obtain copies of all 
Social Security decisions and the records underlying those 
decisions.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
(SSA) should be contacted and all records 
of medical treatment and examination 
associated with the grant of disability 
benefits to the Veteran should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  After completion of the above 
development, the Veteran's claims for 
service connection should be 
readjudicated, including the issue of 
service connection for a left shoulder 
disorder on a de novo basis.  If any of 
the claims remain denied, the Veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


